2021 WI 7

                  SUPREME COURT           OF   WISCONSIN
CASE NO.:              2018AP858-CR


COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Appellant,
                            v.
                       Brian L. Halverson,
                                 Defendant-Respondent-Petitioner.

                         REVIEW OF DECISION OF THE COURT OF APPEALS
                         Reported at 389 Wis. 2d 554,937 N.W.2d 74
                             PDC No:2019 WI App 66 - Published

OPINION FILED:         January 29, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         September 14, 2020

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Chippewa
   JUDGE:              Steven R. Cray

JUSTICES:
HAGEDORN, J., delivered the majority opinion for a unanimous
Court. REBECCA GRASSL BRADLEY, J., filed a concurring opinion,
in which ZIEGLER, J., joined. DALLET, J., filed a concurring
opinion, in which ANN WALSH BRADLEY and KAROFSKY, JJ., joined.
NOT PARTICIPATING:



ATTORNEYS:
       For the defendant-respondent-petitioner, there were briefs
filed by Megan Sanders-Drazen, assistant state public defender.
There was an oral argument by Megan Sanders-Drazen.


       For the plaintiff-appellant, there was a brief filed by
Sarah L. Burgundy, assistant attorney general; with whom on the
brief was Joshua L. Kaul, attorney general. There was an oral
argument by Sarah L. Burgundy.
                                                                             2021 WI 7


                                                                    NOTICE
                                                      This opinion is subject to further
                                                      editing and modification.   The final
                                                      version will appear in the bound
                                                      volume of the official reports.
No.    2018AP858-CR
(L.C. No.   2017CM83)

STATE OF WISCONSIN                                :              IN SUPREME COURT

State of Wisconsin,

            Plaintiff-Appellant,                                          FILED
      v.                                                            JAN 29, 2021
Brian L. Halverson,                                                    Sheila T. Reiff
                                                                    Clerk of Supreme Court
            Defendant-Respondent-Petitioner.



HAGEDORN, J., delivered the majority opinion for a unanimous
Court. REBECCA GRASSL BRADLEY, J., filed a concurring opinion,
in which ZIEGLER, J., joined.    DALLET, J., filed a concurring
opinion, in which ANN WALSH BRADLEY and KAROFSKY, JJ., joined.




      REVIEW of a decision of the Court of Appeals.                      Affirmed and

cause remanded to the circuit court with directions.



      ¶1    BRIAN       HAGEDORN,    J.   You     have      "a    right     to    remain

silent."      Miranda v. Arizona, 384 U.S. 436, 444 (1966).                             So

begins the ubiquitous          Miranda warnings, procedural safeguards

the   United     States      Supreme      Court       has     mandated        must      be

administered to suspects prior to any "custodial interrogation."

Id.    If the warnings are not given, any statements made are
inadmissible in court.         Id.
                                                                   No.    2018AP858-CR



      ¶2    The    question       in   this     case    concerns    the    scope    of

"custody" for purposes of              Miranda.        The defendant, Brian L.

Halverson, was an inmate in jail when he returned a call from an

officer regarding an incident at Halverson's prior correctional

institution.      During the short call, the officer asked Halverson

about an inmate's missing property, and Halverson admitted that

he took and destroyed the property.                    No Miranda warnings were

given.     Halverson argues that his statements must be suppressed

because he was in custody as an inmate in jail, and therefore he

also was most assuredly "in custody" for purposes of Miranda.

      ¶3    In    a   1999    case,      this     court     agreed.        State     v.

Armstrong, 223 Wis. 2d 331, 588 N.W.2d 606 (1999).                        Relying on

United States Supreme Court precedent, we held "that a person

who   is   incarcerated      is    per    se    in     custody   for     purposes   of

Miranda."        Id. at 355.       In 2012, however, the United States

Supreme Court clarified this is not what federal law requires.

In Howes v. Fields, the Court concluded that the Constitution

contains no such per se rule.                 565 U.S. 499, 508 (2012).             The
Court emphasized that "custody" for purposes of Miranda is a

term of art; it is not consonant with the inability to leave or

with incarceration generally.             Id. at 508-09.         Whether a suspect

was "in custody" depends on an inquiry of the totality of the

circumstances, looking to the degree of restraint and coercive

nature of the interrogation.             Id. at 509.

      ¶4    Recognizing that the federal constitutional landscape

does not support his argument, Halverson asks this court to
readopt the per se rule, this time relying on the Wisconsin
                                          2
                                                                No.     2018AP858-CR



Constitution.          We decline Halverson's request.         While this court

need not always follow federal constitutional interpretation in

lockstep, we conclude that neither the Wisconsin Constitution

nor    the    purposes      underlying   the   Miranda     warnings     support    a

judicially-created rule treating all incarcerated individuals as

"in custody."          In the alternative, Halverson contends that his

incriminating statements should be suppressed because he was "in

custody"       under    the    traditional     Miranda     custody    test.       We

disagree and conclude that Halverson was not in custody for

purposes of Miranda.



                                  I.   BACKGROUND

       ¶5      Brian L. Halverson was an inmate in the Vernon County

Jail    when      Officer   Matthew    Danielson    called   and     requested    to

speak with him.          Officer Danielson was investigating a claim of

theft       and   destruction     of   property     at   Stanley      Correctional

Institution that occurred when Halverson was incarcerated there.

Halverson returned the call and admitted to the crimes.                          The
State charged Halverson with one count of criminal damage to

property and one count of misdemeanor theft, both as a repeater.

Halverson filed a motion to suppress his statements in part on

the grounds that he was not read his Miranda warnings.

       ¶6      During    the    suppression     hearing,     Officer     Danielson

testified that he called the Vernon County Jail the morning of

September 27, 2016, and requested to speak to Halverson.                          He

received a call back within ten minutes from a deputy at the
jail who put Halverson on the phone.                 Officer Danielson began
                                          3
                                                                    No.    2018AP858-CR



the call by introducing himself, explaining the purpose of the

call, and asking if Halverson knew the individuals who were

involved in the incident at Stanley Correctional Institution.

When questioned initially, Halverson stated that he believed the

items were inadvertently placed in the garbage.                     But when asked

about two letters admitting his guilt that Halverson wrote to

the victim and another inmate, Halverson's tone shifted.                          While

calm at the outset, Halverson began yelling.                         He ultimately

admitted to Officer Danielson that he took and destroyed the

property.     The   entire    phone       call    lasted     no    more    than    five

minutes.    Officer Danielson testified that, for his part, his

tone was calm and normal throughout the call.                     Halverson was not

read his Miranda warnings, Officer Danielson explained, because

while "he was in custody somewhere else for something else,"

Halverson was not "in custody with me."

    ¶7      The   circuit    court        relied      on    Officer       Danielson's

uncontested   testimony      as   factual        background,       but    it   granted

Halverson's motion to suppress.1              The circuit court concluded it
was bound to apply Armstrong's per se rule that incarcerated

individuals are in custody for                Miranda      purposes.       The State

moved for reconsideration.




    1  The Honorable      Steven     R.       Cray,   Chippewa      County     Circuit
Court, presiding.

                                          4
                                                                                 No.       2018AP858-CR



     ¶8       At     the     reconsideration                   hearing,          Vernon        County

Sheriff's Deputy Matthew Hoff testified.2                                 Deputy Hoff did not

specifically remember the call.                        Instead, he testified regarding

the standard operating procedures at the Vernon County Jail,

testimony the circuit court accepted as credible.

     ¶9       When an inmate at the jail receives a phone call, the

inmate can choose whether to take or return the call.                                             If an

inmate wishes to do so, a deputy escorts the inmate from his pod

to   the      jail's       community          room.                The    community         room     is

approximately        15-by-25-feet            in       size    and       doubles      as    the    jail

library.       The     deputies         visually          monitor         the    inmate       through

observation        glass,    but       they    cannot          hear      what    occurs       in    the

community room and the calls are not recorded.                                  Once the call is

complete, the inmate is escorted back to his pod.                                  The inmate is

not handcuffed at any point during this process.

     ¶10      Following the hearing, the circuit court denied the

State's motion for reconsideration, once again concluding it was

bound    to   follow       the    per    se        rule       in    Armstrong      and       suppress
Halverson's statements.

     ¶11      The State appealed and the court of appeals reversed.

The court of appeals held that the per se rule adopted by this

court    in   Armstrong          was    effectively            overruled         by    the     United

States Supreme Court in Howes, and it declined to readopt the


     2 Deputy Hoff was subpoenaed to appear at the initial
suppression hearing, but he did not appear. The circuit court
reserved the right for the parties to provide Deputy Hoff's
testimony at a reconsideration hearing.

                                                   5
                                                                      No.    2018AP858-CR



per    se    rule    under   the     Wisconsin       Constitution.            State    v.

Halverson, 2019 WI App 66, ¶65, 389 Wis. 2d 554, 937 N.W.2d 74.

It    further    concluded    that       Halverson    was     not   in      custody   for

purposes of Miranda under the totality of the circumstances.

Id., ¶66.       We granted Halverson's petition for review and agree

with the court of appeals.



                                   II.   DISCUSSION

       ¶12   The    issues    in    this    case     center    on     the    nature   of

"custody" for purposes of determining whether Miranda warnings

must be administered.             Halverson contends he was in custody for

two    independent       reasons.           First,      Halverson           argues    all

incarcerated        individuals      should    be    deemed     "in      custody"     for

purposes of Miranda solely due to their incarceration.                         Although

the United States Supreme Court rejected a per se rule to this

effect, he asks us to adopt this approach under the Wisconsin

Constitution.        Second, if we decline that request (as we do),

Halverson asserts the totality of the circumstances nonetheless
demonstrates he was in custody for purposes of Miranda.                                We

begin with the constitutional backdrop underlying these claims,

and then address the merits of each in turn.



                             A.    The Law of Miranda

       ¶13   The Fifth Amendment of the United States Constitution

provides in relevant part:               "No person . . . shall be compelled

in any criminal case to be a witness against himself . . . ."
U.S. Const. amend. V.             In Miranda, the Supreme Court created a
                                           6
                                                                       No.       2018AP858-CR



set   of    procedural      safeguards,         enforced     by       the       remedy     of

exclusion, aimed at "protecting a defendant's Fifth Amendment

privilege against self-incrimination."                   Withrow v. Williams, 507

U.S. 680,    691    (1993).         These       safeguards       were          proposed    in

response to four cases consolidated before the Court.                              Miranda,

384 U.S. at 491-99.             All four concerned the questioning of a

defendant by a law enforcement officer, detective, or district

attorney in a police station where the defendant was isolated

from the outside world and eventually orally admitted to the

underlying    crime     after     at    least     two     hours       of       questioning.

Id. at 491-98.

      ¶14   The Court has explained that these warnings, and the

evidentiary penalty for failing to administer them, constitute a

prophylactic rule that extends beyond the requirements of the

constitutional text itself.             See Oregon v. Elstad, 470 U.S. 298,

306 (1985) ("The Miranda exclusionary rule, however, serves the

Fifth Amendment and sweeps more broadly than the Fifth Amendment

itself.     It may be triggered even in the absence of a Fifth
Amendment    violation.").             Instead,     Miranda       is       a     judicially

instituted     effort      to    protect       against     self-incrimination              by

creating an unrebuttable legal presumption of coercion whenever

the warnings are not administered.                 Id. at 306 n.1 ("A Miranda

violation    does    not    constitute         coercion    but    rather         affords    a

bright-line,        legal       presumption         of      coercion,             requiring

suppression of all unwarned statements.").

      ¶15   This      anti-coercion             objective        is        central         to
understanding the reach and limits of the Miranda requirements.
                                           7
                                                                             No.        2018AP858-CR



This goal explains why the Court established what it called

"custodial interrogation" as the trigger for administration of

these warnings.               Miranda, 384 U.S. at 444 ("[T]he prosecution

may   not    use        statements,        whether       exculpatory        or     inculpatory,

stemming from custodial interrogation of the defendant unless it

demonstrates            the   use    of    procedural       safeguards           effective           to

secure the privilege against self-incrimination.").                                 The issues

before us center on what makes an interrogation "custodial."

      ¶16     The United States Supreme Court has made clear that

"custody"         for    purposes         of   Miranda     is    not       equivalent           to    a

dictionary definition of the term.3                         Rather, "custody" in the

context      of         Miranda      "is       a   term     of       art    that         specifies

circumstances that are thought generally to present a serious

danger of coercion."                Howes, 565 U.S. at 508-09.

      ¶17     The Miranda custody analysis proceeds in two steps.

First, courts "ascertain whether, in light of 'the objective

circumstances            of    the    interrogation,'            a    'reasonable           person

[would] have felt he or she was not at liberty to terminate the
interrogation and leave.'"                     Id. at 509 (alteration in original)

(quoted sources omitted).                  This requires examining the totality

of the circumstances, including relevant factors such as "the

location      of    the       questioning,         its    duration,        statements           made

during      the    interview,         the      presence     or       absence       of     physical

restraints         during      the    questioning,         and       the   release         of    the

      3Colloquially, "custody" is defined as "[t]he state of
being detained or held under guard, especially by the police."
Heritage Dictionary of the English Language 462 (3d ed. 1992).

                                                   8
                                                                                No.    2018AP858-CR



interviewee at the end of the questioning."                                     Id.    (citations

omitted).                The     inability         to        leave     and      terminate              the

conversation, however, is not enough on its own to trigger the

need for Miranda warnings.                    Id.           This inquiry "is simply the

first step in the analysis, not the last."                             Id.      "[T]he freedom-

of-movement          test       identifies         only       a      necessary        and     not       a

sufficient condition for Miranda custody."                             Maryland v. Shatzer,

559 U.S. 98, 112 (2010).                   Instead, courts proceed to the second

step    in    the        custody       analysis        where      they    ask     "whether          the

relevant          environment         presents         the    same     inherently           coercive

pressures as the type of station house questioning at issue in

Miranda."         Howes, 565 U.S. at 509.



             B.     Incarceration and "Custody" Under Federal Law

       ¶18     Application            of   these       principles        in    the    context          of

incarceration has not always been clear.                               In 1999, this court

addressed          whether       an    inmate          should     have        received       Miranda

warnings          when    questioned        for        an    offense      unrelated          to     his
incarceration.            Armstrong, 223 Wis. 2d 331.                    We examined federal

cases   and        our    cases       interpreting           federal     precedent          and    held

"that a person who is incarcerated is per se in custody for

purposes of Miranda."                 Armstrong, 223 Wis. 2d at 355.

       ¶19     In    2012,       however,     the        United       States     Supreme          Court

reached the opposite conclusion.                            Howes, 565 U.S. at 508.                     In

that    case,       the        defendant     was       in     jail     when     escorted          to    a

conference room where two armed sheriff's deputies questioned
him for between five and seven hours about allegations pre-
                                                   9
                                                                        No.    2018AP858-CR



dating his time in prison.                Id. at 503.        Fields was uncuffed and

told several times that he could leave and return to his cell.

Id.      The door to the conference room was open and shut at

different times during the questioning.                      Id.    Fields ultimately

confessed.         Id.     At no point during the questioning, however,

was he read his Miranda warnings.                 Id. at 504.

       ¶20    On    these     facts,       the    Court      expressly        rejected   a

categorical        rule    that        questioning     an     inmate     is    custodial.

Id. at 505.        Instead it reviewed and re-emphasized the two-step,

totality-of-the-circumstances               custody       inquiry       established      in

prior cases.        Id. at 509.          Using that analysis, it reasoned that

incarcerated individuals are not automatically in custody for

purposes of Miranda.              Id.     The Court offered three reasons to

support its conclusion——all centering on whether the environment

necessarily contains the same coercive pressures that animated

the     Court's     holding       in     Miranda.       Id. at      511-12.          First,

questioning an incarcerated person does not involve the same

kind     of   shock       accompanying       someone        arrested     in    the   first
instance, and therefore the coercive pressures are substantially

diminished.        Id. at 511.          Second, incarcerated individuals have

far less pressure to speak with the hope of securing release.

Id.     They know that when the questioning is finished, they will

remain    incarcerated.           Id.       Finally,      incarcerated        individuals

know that their questioners "probably lack authority to affect

the duration of [their] sentence."                   Id. at 512.         Therefore, the

Court     held     that     incarceration         alone      does      not    necessarily


                                             10
                                                              No.    2018AP858-CR



implicate the same anti-coercion interests that motivated the

Court's prophylactic efforts in Miranda.             Id.4

     ¶21   In this case, the court of appeals correctly deduced

that it was bound to follow the United States Supreme Court's

decision in Howes rather than our earlier decision in Armstrong.

Halverson, 389 Wis. 2d 554, ¶34.           As we explained in State v.

Jennings, "The court of appeals must not follow a decision of

this court on a matter of federal law if it conflicts with a

subsequent   controlling     decision     of   the   United    States   Supreme

Court."      2002   WI 44,   ¶19,   252    Wis. 2d 228,       647   N.W.2d 142.

Accordingly, we recognize that the Court's decision in Howes

functionally overruled Armstrong's per se rule.



C.   Incarceration and "Custody" Under the Wisconsin Constitution

     ¶22   Bereft of a per se determination that incarceration

produces Miranda custody under federal law, Halverson asks us to

adopt a per se rule in reliance on the Wisconsin Constitution.

Constitutional interpretation is a question of law we review
independently.      Serv. Emp. Int'l Union, Loc. 1 v. Vos, 2020

WI 67, ¶28, 393 Wis. 2d 38, 946 N.W.2d 35.              In interpreting the

     4 Three justices dissented in part. The partial dissent did
not object to the majority's analysis rejecting a per se rule.
Howes v. Fields, 565 U.S. 499, 517 (2012) (Ginsburg, J.,
concurring in part and dissenting in part). Rather, it asserted
that Miranda warnings should have been given to this particular
suspect    because   he   was    "subjected  to   'incommunicado
interrogation . . . in a police-dominated atmosphere.'"   Id. at
518.    Thus, even the partial dissent aimed its analysis at
honoring "the Fifth Amendment privilege Miranda was designed to
safeguard." Id. at 519.

                                     11
                                                                    No.    2018AP858-CR



Wisconsin Constitution, we focus on the language of the adopted

text and historical evidence including "the practices at the

time the constitution was adopted, debates over adoption of a

given     provision,     and      early    legislative       interpretation         as

evidenced    by    the   first    laws    passed     following      the    adoption."

Id., ¶28 n.10.

      ¶23   While we must follow the United States Supreme Court

on matters of federal law, we have an independent responsibility

to interpret and apply the Wisconsin Constitution.                          Jennings,

252 Wis. 2d 228, ¶¶18, 38.               Fulfilling our duty to uphold the

Wisconsin    Constitution         as     written     could    yield       conclusions

affording greater protections than those provided by the federal

Constitution.      State v. Doe, 78 Wis. 2d 161, 171, 254 N.W.2d 210

(1977).

      ¶24   That    said,      this    court       has   underscored       that    any

argument based on the Wisconsin Constitution must actually be

grounded in the Wisconsin Constitution.                  State v. Roberson, 2019

WI 102, ¶56, 389 Wis. 2d 190, 935 N.W.2d 813 ("[T]he question
for a state court is whether its state constitution actually

affords greater protection."); Jennings, 252 Wis. 2d 228, ¶¶38-

39   (explaining     that   any    upward      departure     from    the    standards

based on the federal Constitution announced by the Supreme Court

"must itself be grounded in requirements found in the state

constitution or laws").           "A state court does not have the power

to write into its state constitution additional protection that

is not supported by its text or historical meaning."                        Roberson,
389 Wis. 2d 190, ¶56.
                                          12
                                                                  No.     2018AP858-CR



     ¶25    Halverson     recognizes        that   Miranda       warnings     are     a

prophylactic      tool   fashioned     to    protect    the    privilege     against

self-incrimination,       a    right   independently          protected     in    both

constitutions.       Halverson therefore asks this court to create an

expanded prophylactic to protect a person's rights under the

Wisconsin Constitution.5

     ¶26    The self-incrimination clause of Article I, Section

8(1),     adopted    before    incorporation       of        federal    protections

against     the      states    via     the      Fourteenth        Amendment,        is

substantively identical to the Fifth Amendment.                   It provides in

relevant     part:       "No   person . . . may         be     compelled     in     any

criminal case to be a witness against himself or herself."                        Wis.

Const. art. I, § 8(1).6        We have generally interpreted Article I,

Section 8 consistent with the protections afforded by the Fifth

Amendment.     State v. Bartelt, 2018 WI 16, ¶30, 379 Wis. 2d 588,

906 N.W.2d 684.7         Halverson provides no textual or historical

     5 In support of this request to create an expanded
prophylactic, Halverson points to our decision in State v. Knapp
where we expanded the scope of the exclusionary rule beyond its
federal corollary.     2005 WI 127, ¶2, 285 Wis. 2d 86, 700
N.W.2d 899.   However, Knapp does not suggest anything about
whether this court should adopt Halverson's proposed rule in
this case.
     6 Article I, Section 8, originally provided in relevant
part: "No person . . . shall be compelled in any criminal case
to be a witness against himself . . . ."    Wis. Const. art. I,
§ 8 (1848). It was later amended to add "or herself."
     7 See also State v. Edler, 2013 WI 73, ¶¶29-30, 350
Wis. 2d 1, 833 N.W.2d 564 (acknowledging an exception to this
general rule yet nevertheless "declin[ing] to extend the meaning
of Wisconsin Constitution Article I, Section 8 in this situation
so as to provide different protection than the Fifth Amendment
                                        13
                                                                       No.      2018AP858-CR



basis       to    suggest     any   meaningful       difference       between      the   two

provisions meriting an expanded judicially-created prophylactic

rule.       Nor do we see any basis in the Wisconsin Constitution for

Halverson's request.8

       ¶27        Instead,    Halverson     focuses     chiefly       on   the     argument

that       incarceration       inherently      creates    the    kind      of     custodial

circumstances         meriting      Miranda    warnings.         We    agree,      however,

with the Supreme Court's determination in Howes that a per se

rule       does    not    serve     the   anti-coercion     purposes         of    Miranda.

Interrogation            of   incarcerated         individuals    does       not     always

present the "same inherently coercive pressures as the type of

station house questioning at issue in Miranda," nor would an

inmate always be unable to terminate questioning.                               Howes, 565


to the United States Constitution"); State v. Ward, 2009 WI 60,
¶55, 318 Wis. 2d 301, 767 N.W.2d 236 ("Article I, Section 8 of
the Wisconsin Constitution provides the same protections prior
to charging a suspect as does the Fifth Amendment to the United
States Constitution."); Hoyer v. State, 180 Wis. 407, 411, 193
N.W. 89 (1923) ("Sec. 8 corresponds in substance with art. V and
sec. 11 is identical with art. IV, respectively, of the
amendments to the United States constitution."); Thornton v.
State, 117 Wis. 338, 340, 93 N.W. 1107 (1903) ("This rule and
practice of the common law was crystallized and expressed in the
fifth amendment to the constitution of the United States in
words identical with those above quoted from sec. 8, art. I of
our own constitution.").

       Certainly
       8          nothing   in   the text   of  the   Wisconsin
Constitution supports Halverson's request.   To the extent any
historical evidence may assist Halverson's case, he has not
presented those arguments here, nor will we develop them for
him.   See Serv. Emp. Int'l Union, Loc. 1 v. Vos, 2020 WI 67,
¶24, 393 Wis. 2d 38, 946 N.W.2d 35 ("We do not step out of our
neutral role to develop or construct arguments for parties; it
is up to them to make their case.").

                                              14
                                                                          No.     2018AP858-CR



U.S. at 509.          As we conclude below, Halverson's circumstances do

not even satisfy the standard requirements for custody under

Miranda's    framework.           Further,         no    facts     in   Halverson's       case

indicate coercion or anything close to it.                              And that is the

whole point of requiring Miranda warnings in the first place.

In other words, Halverson's case exemplifies the problem with

his proposed rule.             Officer Danielson's questioning of Halverson

simply does not raise the specter of coerced admissions.                                  More

to   the    point,          Halverson's   relatively             benign    and     distanced

interaction       demonstrates         that    incarceration            alone     lacks    the

inherent dangers of the station-house interrogation.                                This was

why the United States Supreme Court rejected the per se rule in

Howes, and Halverson offers no strong reasons to diverge from

this rationale.

      ¶28    In short, nothing in Article I, Section 8(1) of the

Wisconsin     Constitution         suggests         this    court       should     deem    all

incarcerated individuals "in custody" for purposes of Miranda.

Neither     the       purposes    of   Miranda          warnings    nor     the    text    and
history     of        the    Wisconsin    Constitution             support       Halverson's

invitation to adopt his proposed per se rule.



                 D.    Miranda "Custody" Applied to Halverson

      ¶29    Halverson has an alternative argument——namely, that he

was "in custody" for purposes of Miranda under the prevailing

two-step inquiry examining the totality of the circumstances.

In   conducting         this    analysis,     we        accept    the     circuit    court's
factual findings unless they are clearly erroneous.                                 State v.
                                              15
                                                                            No.     2018AP858-CR



Dobbs,       2020    WI 64,        ¶28,     392       Wis. 2d 505,         945     N.W.2d 609.

Whether      those    facts    support           a    determination        of     custody    for

purposes of Miranda is a question of law we review de novo.                                  Id.

       ¶30     As    previously       explained,            custody    for        purposes     of

Miranda first requires an objective determination of whether the

suspect was free to move and terminate the interview.                                   Howes,

565    U.S. at       509;    Bartelt,           379    Wis. 2d 588,        ¶31.       Relevant

factors include "the location of the questioning, its duration,

statements made during the interview, the presence or absence of

physical restraints during questioning, and the release of the

interviewee at the end of the questioning."                           Howes, 565 U.S. at

509 (citations omitted); see also Bartelt, 379 Wis. 2d 588, ¶32

("Such factors include:               the degree of restraint; the purpose,

place,    and       length    of    the     interrogation;          and     what     has     been

communicated by police officers.").                          Regarding the degree of

restraint, "we consider:                   whether the suspect is handcuffed,

whether a weapon is drawn, whether a frisk is performed, the

manner in which the suspect is restrained, whether the suspect
is moved to another location, whether questioning took place in

a     police    vehicle,       and        the     number     of     officers        involved."

Bartelt, 379 Wis. 2d 588, ¶32.

       ¶31     Unlike Miranda challenges in most cases, Halverson's

interview occurred over the phone.                          The State argues, and we

agree, that interrogation by phone call is unlikely to rise to

the level of Miranda custody.                        This is so because a phone call

will rarely present objective circumstances where a reasonable
person       would     believe       he     is        not    free     to    terminate         the
                                                 16
                                                                No.    2018AP858-CR



interrogation.      A suspect can end questioning at any time simply

by hanging up.      To our knowledge, no court has concluded that a

telephonic interrogation triggered Miranda custody.9                        The fact

that Officer Danielson's interview occurred by phone strongly

weighs against a determination of Miranda custody.

    ¶32     The    length    of    the    interview    reinforces       the     same

conclusion.       Officer Danielson testified that his conversation

with Halverson lasted "a few minutes, maybe three, four."                       This

is far afield from the five- to seven-hour questioning in Howes,

which the Supreme Court found did not trigger a determination of

custody   for     purposes   of    Miranda.      Howes,     565     U.S. at        503.

Similarly, in State v. Lonkoski, we observed that a 30-minute

timeframe     weighed   against     determining       the   defendant        was    in

Miranda     custody.        2013   WI 30,     ¶31,    346     Wis. 2d 523,         828

N.W.2d 552.       The less-than-five-minute interview here similarly

supports the State's argument.

    ¶33     Halverson responds that unlike the defendant in Howes,

he was not informed that he could terminate the interview at any
time.     This    failure,    he   contends,    is    fatal    to     the    State's


    9  See Pasdon v. City of Peabody, 417 F.3d 225, 227 (1st Cir.
2005) (holding the defendant was not "in custody" when he was
asked questions over the phone); State v. Mills, 293 P.3d 1129,
1136 (Utah Ct. App. 2012) (concluding "[t]he overall length,
form, and circumstances of the voluntary, transcontinental
telephone interview simply do not rise to the level of being so
long, so draining, or so fierce as to be problematic under
Miranda"); State v. Denton, 792 P.2d 537, 540 (Wash. Ct. App.
1990) (determining the defendant who was in jail at the time of
the phone call was not in custody for Miranda purposes because
he was free to terminate the phone call at any time).

                                         17
                                                                           No.     2018AP858-CR



argument.       Such     a    disclosure        is    certainly       relevant        to   the

inquiry, but it is not mandatory.                    The question remains whether

a reasonable person in Halverson's situation would feel free to

terminate      the     interview.          According           to     the        unchallenged

testimony of Deputy Hoff, Halverson had the choice whether to

return Officer Danielson's call in the first place.                                 Halverson

did so.       Officer Danielson began the call by explaining why he

was calling, and Halverson chose to continue the conversation.

Officer      Danielson       testified    that       he    kept     his    tone     calm   and

neutral during the interview, even after Halverson became more

animated.      We observe nothing in the record suggesting the brief

phone interview was no longer optional after it began.                                   Under

these circumstances, a reasonable person would have felt free to

terminate the interview by hanging up the phone at any time.

       ¶34    Halverson's       physical    environment             also    shows     he   was

free to terminate the call.                When Halverson elected to return

Officer Danielson's call, the record suggests a deputy escorted

Halverson      from    his    pod    to   the    jail's        community         room,   which
doubled as a library.               Then, although visually observed during

the interview, Halverson spoke to Officer Danielson alone and

without physical restraints.                The record does not reveal any

restraint upon Halverson any more than in his daily life as an

inmate.

       ¶35    For many of the same reasons, proceeding to the second

step    of     the     custody        analysis,           we     conclude         Halverson's

environment      did    not    "present[]        the      same    inherently         coercive
pressures as the type of station house questioning at issue in
                                           18
                                                                            No.     2018AP858-CR



Miranda."          Howes,    565    U.S. at       509;        see    also      Bartelt,      379

Wis. 2d 588, ¶33.           He spoke to Officer Danielson over the phone

in    the    jail's    community         room    where     he       was   alone,        without

physical      restraints,     and    could        sit    or    stand      at      will.      The

interview lasted less than five minutes, and during that time

Officer Danielson kept his tone calm.                         These circumstances are

nowhere close to the kind of coercive pressures of station-house

questioning that sparked the Supreme Court's holding in Miranda.

       ¶36    In light of all of these factors, especially the fact

that this interview occurred over the phone, we conclude that

Halverson was not "in custody" for purposes of Miranda.



                                   III.    CONCLUSION

       ¶37    We decline Halverson's invitation to adopt a per se

rule that incarcerated individuals are necessarily "in custody"

for purposes of Miranda.                 Applying the standard two-part test,

we    conclude      Halverson       was     not      "in      custody"         when     Officer

Danielson      interviewed         him     by     phone       regarding           the   missing
property.          Halverson's      motion      to      suppress      should        have   been

denied, and we remand with directions to the circuit court to do

so.

       By    the   Court.—The      decision       of     the    court       of     appeals    is

affirmed, and the cause is remanded to the circuit court with

directions.




                                            19
                                                                             No.    2018AP858-CR.rgb


       ¶38    REBECCA GRASSL BRADLEY, J.                    (concurring).                I join the

majority opinion in full.                  I write separately to address the

petitioner's        reliance       on     State       v.   Knapp,        2005       WI     127,     285

Wis. 2d 86,         700      N.W.2d 899.              Because          the         Knapp       court's

interpretation         of       Article     I,       Section       8     of        the     Wisconsin

Constitution lacks any mooring in text or history, this court

should   restore          the    original        meaning      of       this        constitutional

provision.

       ¶39    The procedural posture of the Knapp case is somewhat

unusual, with this court having had two separate opportunities

to decide it.             The defendant, Matthew Knapp, was suspected of

killing a woman with a baseball bat.                             Knapp, 285 Wis. 2d 86,

¶¶3-5.       Following the incident, an officer visited Knapp at his

apartment      to    arrest       him,    and        requested         the     clothes         he   was

wearing the night of the murder.                       Id., ¶8.          Knapp pointed to a

sweatshirt      containing        human     blood,         which       the     officer         seized.

Id.,   ¶9.          During      this     exchange,         the     officer          intentionally

withheld Miranda warnings in an effort to procure the physical
evidence.       Id., ¶¶14-15.             The State charged Knapp with first-

degree   intentional            homicide,       after      which        he     filed       a   motion

seeking to suppress the physical evidence obtained at the scene

of the arrest.         The circuit court denied the motion.                              On appeal,

this   court     reversed         the    circuit       court's         suppression             ruling,

holding that physical evidence must be suppressed if it was

procured while intentionally violating Miranda.                                State v. Knapp,

2003 WI 121, ¶1, 265 Wis. 2d 278, 666 N.W.2d 881 (Knapp I).



                                                 1
                                                                            No.   2018AP858-CR.rgb


       ¶40       The State appealed the Knapp I decision to the United

States    Supreme           Court.        The    Court       vacated     the       judgment      and

remanded the case back to the Wisconsin Supreme Court in light

of the United States Supreme Court's decision in United States

v. Patane, 542 U.S. 630 (2004) (plurality opinion).                                       Wisconsin

v. Knapp, 542 U.S. 952 (2004).                           In Patane, the Court held that

the    failure         to     give      Miranda          warnings     does    not     "require[]

suppression of the physical fruits of the suspect's unwarned but

voluntary statements."                  Patane, 542 U.S. at 633-34.                   The Court

explained that, within this context, "[t]here is simply no need

to extend (and therefore no justification for extending) the

prophylactic rule of Miranda."                       Id. at 643.

       ¶41       On    remand,        despite    the       United    States       Supreme       Court

declining to create an expanded prophylactic under the Fifth

Amendment's privilege against self-incrimination, the Wisconsin

Supreme Court held that the Wisconsin Constitution's analog to

the    Fifth          Amendment——Article             I,     Section     8——affords         greater

protections than the United States Constitution.                                  In particular,
using different reasoning than its first decision but arriving

at substantially the same conclusion, the second Knapp court

held that, "[w]here physical evidence is obtained as the direct

result of an intentional                   Miranda         violation, . . . [Article I,

Section      8    of       the   Wisconsin       Constitution]          requires          that   the

evidence must be suppressed."                        Knapp, 285 Wis. 2d 86, ¶2 (Knapp

II).      The         Knapp      II    court     articulated          that,       "[i]t    is    the

prerogative           of    the       State     of       Wisconsin     to     afford       greater
protection to the liberties of persons within its boundaries

                                                     2
                                                            No.   2018AP858-CR.rgb


under the Wisconsin Constitution than is mandated by the United

States    Supreme    Court."       Id.,   ¶59    (quoting   State   v.    Doe,    78

Wis. 2d 161,       171,   254   N.W.2d 210      (1977)).    According      to    the

Knapp II court, although the text of Article I, Section 8 and

the   Fifth      Amendment   are   "virtually     identical,"     other    factors

weighed in favor of expanding state constitutional protections

beyond those afforded under the Fifth Amendment.                        Id.,    ¶62.

More specifically, the Knapp II court invented the sanction of

suppressing evidence because the officer's "conduct at issue was

particularly repugnant and require[d] deterrence."                      Id., ¶75.

The Knapp II court also invoked the "preservation of judicial

integrity" as a basis for contriving a different meaning for

Article I, Section 8 than the United States Supreme Court gives

the nearly identical Fifth Amendment.              Id., ¶¶75-83.

      ¶42     Knapp II    represents      an unprecedented departure from

the traditional tools employed by this court in interpreting the

Wisconsin Constitution.1           Halverson's reliance on that case to

request     an    expanded      prophylactic     to   protect     the    privilege
against self-incrimination indicates it is time for this court



      1"Before Knapp, the Wisconsin Supreme Court had repeatedly
held that in the absence of a meaningful difference in language,
intent, or history, the state constitution's Declaration of
Rights should be interpreted in conformity with the United
States Supreme Court's interpretation of parallel provisions in
the Bill of Rights.    The language of the state constitutional
right   against   compulsory  self-incrimination   is   virtually
identical to the Self-Incrimination Clause of the Fifth
Amendment; the court had declined many previous invitations to
interpret the state right more expansively than its federal
counterpart." The Honorable Diane S. Sykes, Reflections on the
Wisconsin Supreme Court, Marq. Law., March 2006, at 59-60.

                                          3
                                                                      No.    2018AP858-CR.rgb


to revisit Knapp II's holding.                  As we noted in Roberson, "states

have the power to afford greater protection to citizens under

their constitutions than the federal constitution does."                                  State

v. Roberson, 2019 WI 102, ¶56, 389 Wis. 2d 190, 935 N.W.2d 813.

Critically, however, "[a] state court does not have the power to

write into its state constitution additional protection that is

not    supported       by    its    text       or    historical         meaning."           Id.

Restoring the proper method of interpreting Article I, Section 8

is imperative if this court takes seriously its oath to uphold

the Wisconsin Constitution.                The question for this court is not

whether       the    Wisconsin          Constitution         should     afford       greater

protections,         but      whether       it       "actually        affords        greater

protection[s]."          Id. (emphasis added).               Rather than applying the

actual constitutional meaning of Article I, Section 8, the Knapp

II    court    instead      breathed      its       policy    preferences         into    this

provision.          It was quite transparent about doing so.                          "[T]he

court accepted the defendant's invitation to——as the court put

it——'utilize . . . the Wisconsin Constitution to arrive at the
same conclusion as in Knapp I.'                     This language is revealing for

its pure, unvarnished result-orientation."                        The Honorable Diane

S.    Sykes,    Reflections        on    the    Wisconsin        Supreme     Court,       Marq.

Law., March 2006, at 60.

       ¶43     Despite      acknowledging          that    the   text       of   Article    I,

Section 8 and the Fifth Amendment are "virtually identical," the

Knapp II court nevertheless engaged in judicial gymnastics to

justify its disregard for these textual similarities.                                 Knapp,
285    Wis. 2d 86,       ¶¶58-62.          The      only     permissible         avenue    for

                                               4
                                                           No.   2018AP858-CR.rgb


deviating from the United States Supreme Court's interpretation

of the Fifth Amendment would be uncovering a historical meaning

of   Article   I,   Section   8   different   from   the     original    public

meaning of its federal counterpart.           The Knapp II court failed

to do so.2      To be sure, the       Knapp II court did note that,

"shortly after Wisconsin earned statehood," this court declared

that "no person is compelled to give evidence against himself,

or to testify to any matter tending to criminate himself."                  Id.,

¶63 (citing Schoeffler v. State, 3 Wis. 823, 733 (1854)).                   This

case, however, says nothing to suggest the historical meaning of

Article I, Section 8 is any different than its federal analog,


      2Justice Rebecca Dallet's concurrence suffers from the same
shortfalls as the court's decision in State v. Knapp, 2005 WI
127, 285 Wis. 2d 86, 700 N.W.2d 899 (Knapp II).      Exposing the
policy-making of the Knapp II court, Justice Dallet notes that
the court "reached [the] conclusion [in Knapp II] for two
important reasons: to deter bad police behavior and to preserve
the integrity of the judiciary."          Concurring op., ¶54.
Overstepping the constitutional boundaries of the judicial role,
Justice Dallet then charges that "[t]o abandon Knapp II is to
abandon this court's long history of upholding the Wisconsin
Constitution's protection against overbearing law-enforcement
practices."   Id., ¶57.   While it is the court's responsibility
to faithfully apply the protections constitutionally preserved
for Wisconsin citizens, this court is confined to interpreting
what the Wisconsin Constitution actually says rather than
imposing particular justices' policy preferences.      Whether or
not this court thinks it is a good idea to "deter police
behavior" or sanction "overbearing" police practices is simply
irrelevant in ascertaining whether the Wisconsin Constitution
actually affords heightened protections as compared to the
United States Constitution. Only the text of the constitutional
provision and its original meaning may resolve this question.
State v. Roberson, 2019 WI 102, ¶56, 389 Wis. 2d 190, 935
N.W.2d 813. Imposing judicial policy preferences in the name of
a   constitutional   provision  that   does   not  reflect    them
constitutes an exercise of judicial will and encroaches on a
purely legislative prerogative.

                                      5
                                                                       No.    2018AP858-CR.rgb


nor does the Knapp II court even attempt a historical analysis

to support such a theory.                Instead, Knapp II pivots to declaring

that    rights    under           Article     I,   Section       8     are    "sacred"        and

construed in favor of private citizens.                              Id.      This analysis

falls    far     short        of     substantiating          the      Knapp        II     court's

conclusion       that    Article         I,    Section       8       embodies       heightened

protections, especially for a provision that repeats the federal

text nearly verbatim.

       ¶44    Instead        of    exploring       the   meaning       of    the        Wisconsin

Constitution's        text,        as   Roberson      instructs,           Knapp    II     relied

heavily upon the view that the officer's conduct was "repugnant"

and    "require[d]       deterrence,"          and    that    this         court    needed     to

"preserv[e] . . . judicial integrity."                        Knapp, 285 Wis. 2d 86,

¶¶75,   79.      Judicial          policy     goals,     however       estimable,          cannot

alter the meaning of the state constitution.                           "It is simply not

compatible with democratic theory that laws mean whatever they

ought to mean, and that unelected judges decide what that is."

Antonin Scalia, Common-Law Courts in a Civil-Law System:                                      The
Role    of    United     States         Federal      Courts      in     Interpreting         the

Constitution and Laws, in A Matter of Interpretation: Federal

Courts and the Law 22 (Amy Gutmann ed., 1997).                                The judiciary

must exercise its judgment, not its will.                            These principles do

not reflect a novel approach to constitutional interpretation

but form the core of the Founders' conception for the judicial

role.        See The Federalist No. 78 (Alexander Hamilton) ("The

judiciary . . . can take no active resolution whatever.                                   It may
truly    be    said     to    have      neither      force    nor      will,       but     merely

                                               6
                                                                  No.    2018AP858-CR.rgb


judgment.").       "It is, in other words, the judge's job to employ

not his own will but the traditional tools of legal analysis[.]"

Neil Gorsuch, A Republic, If You Can Keep It                            195 (1st ed.,

2019).

    ¶45     The     Knapp      II     court     discarded         these         venerable

principles,      impermissibly       factoring     into     its    analysis       what   a

majority    of     justices      believed       was   "not        tolera[ble]"        and

importing a non-textual, ahistorical consequence in reaction to

"the police deliberately ignoring Miranda's rules as a means of

obtaining        inculpatory        physical      evidence."              Knapp,      285

Wis. 2d 86,      ¶72.    Neither       "repugnant"        facts    nor        intolerable

actions have anything to say about the meaning of the privilege

against     self-incrimination            set     forth      in     the         Wisconsin

Constitution or the remedies for its violation; they are solely

justifications for the exercise of judicial will.

    ¶46     In    this   case,      the   court    correctly       determines       that

Halverson fails to provide a "textual or historical basis to

suggest    any    meaningful     difference       between    the        two    provisions
meriting    an     expanded    judicially-created           prophylactic           rule."

Majority op., ¶26.          The same was true in Knapp II.                    Article I,

Section 8 states, in part, that "[n]o person may be held to

answer for a criminal offense without due process of law, and no

person for the same offense may be put twice in jeopardy of

punishment, nor may be compelled in any criminal witness against

himself or herself."           Wis. Const. art. I, § 8.                       Wisconsin's

clause mirrors the Fifth Amendment:               "[no person] shall . . . be
subject for the same offence to be twice put in jeopardy of life

                                           7
                                                             No.   2018AP858-CR.rgb


or limb; nor shall be compelled in any criminal case to be a

witness against himself, nor be deprived of life, liberty, or

property, without due process of law."                 U.S. Const. amend. V.

During    Wisconsin's       constitutional        ratification,      the     people

adopted   many    provisions       that    closely    parallel     their    federal

counterparts,     including——as       relevant       for    Miranda——the      right

against compulsory self-incrimination.                See Ray A. Brown, The

Making of the Wisconsin Constitution: Part II, 1952 Wis. L. Rev.

23, 58 (1952).

    ¶47    With     this     understanding,          Wisconsin      courts        have

repeatedly held that the clauses embodying the privilege against

self-incrimination in the state and federal constitutions are

interpreted in lock-step.           In State v. Ward, for example, this

court held that, in regard to the waiver of Miranda rights prior

to criminal charging, "Article I, Section 8 of the Wisconsin

Constitution     provides    the    same      protections   . . . as       does    the

Fifth Amendment to the United States Constitution."                  2009 WI 60,

¶55, 318 Wis. 2d 301, 767 N.W.2d 236.                See also State v. Edler,
2013 WI 73, ¶30, 350 Wis. 2d 1, 833 N.W.2d 564 ("We decline to

extend the meaning of Wisconsin Constitution Article I, Section

8 in this situation so as to provide different protection than

the Fifth Amendment to the United States Constitution.").                     Knapp

II is the only case to depart from Wisconsin's longstanding

approach to interpreting Article I, Section 8 and the Fifth




                                          8
                                                                        No.   2018AP858-CR.rgb


Amendment in consonance.3              But Knapp II offered no foundation for

abandoning    the       court's      well-established            understanding       of   the

privilege    against          self-incrimination           and    the     remedy    for   its

breach.

     ¶48    Knapp II's holding lacks any foundation in the text or

historical meaning of the constitutional language it construed.

It rests solely on judicial policy preferences rather than the

law and was rendered without any textual analysis or historical

examination       of    the    controlling        language       of    the     constitution.

While     state        constitutional         provisions         may      afford     greater

protections        than        the     United        States           Constitution,       the

constitution       itself      must    actually      provide          them.      Although   a

majority     of    this        court    may       prefer     certain          constitutional

protections for criminal suspects, it remains the prerogative of

the people of Wisconsin to bestow them.                               Because Article I,

Section 8 does not require suppression of evidence obtained as

the result of voluntary statements made by a criminal suspect

from whom the reading of Miranda rights was withheld, only a
constitutional amendment could create this remedy.                             The court in

     3 In her concurrence, Justice Dallet maintains that to
interpret Article I, Section 8 in consonance with the Fifth
Amendment is "to ignor[e] [this court's] robust tradition of
independently    interpreting    the   Wisconsin   Constitution."
Concurring op., ¶57. Not so. Of course "states have the power
to   afford   greater   protections  to   citizens  under   their
constitutions than the federal constitution does."      Roberson,
389 Wis. 2d 190, ¶56. But the constitution must actually do so—
—not because a justice desires such protections, but because the
people do.     Neither the Knapp II court nor Justice Dallet
performed an analysis of the text or original understanding of
Article I, Section 8 necessary to support their proffered
interpretation of that constitutional provision.

                                              9
                                                     No.   2018AP858-CR.rgb


Knapp II acted beyond its authority in devising it.          Its holding

should be overturned.   I respectfully concur.

    ¶49   I   am   authorized   to    state   that    Justice     ANNETTE

KINGSLAND ZIEGLER joins this concurrence.




                                 10
                                                                              No.    2018AP858-CR.rfd


       ¶50       REBECCA     FRANK        DALLET,        J.        (concurring).              As     the

majority aptly recognizes, neither the United States nor the

Wisconsin         Constitution       supports        a    judicially           created,       per     se

rule       by    which     all    incarcerated           persons        are     in    custody       for

purposes of Miranda.1               I write separately to emphasize that the

Wisconsin Constitution was never intended to be interpreted in

lockstep with the United States Constitution.                                   Indeed, when it

comes to certain individual liberties, particularly the right

against self-incrimination, this court has long held that the

Wisconsin         Constitution           provides    greater            protection        than      its

federal counterpart.

                                                 I

       ¶51       As long ago as 1855, we recognized that "[t]he people

of this state shaped our constitution, and it is our solemn

responsibility to interpret it."                          See Attorney Gen. ex rel.

Bashford v. Barstow, 4 Wis. 567 (*567), 786 (*757) (1855).                                           In

order to protect individual liberties, this court "will not be

bound       by    the     minimums . . . imposed                   by   the     [United       States]
Supreme          Court."         State     v.   Doe,          78    Wis. 2d 161,          172,       254

N.W.2d 210 (1977);               see also       State v. Roberson, 2019 WI 102,

¶¶99-101,           389     Wis. 2d 190, 935                  N.W.2d 813            (Dallet,         J.,

dissenting)             (noting      this       court's             160-year          history         of

interpreting the Wisconsin Constitution as granting protections

over       and      above        those     recognized              in    the        United     States

Constitution).              The     individual           liberties         protected          by    the

Wisconsin          Constitution,          especially          the       right       against        self-

       1   Miranda v. Arizona, 384 U.S. 436 (1966).

                                                 1
                                                                            No.    2018AP858-CR.rfd


incrimination,             are    fundamental        to      our     liberty       and    must    be

staunchly guarded by this court:

       The rights intended to be protected by [Article I,
       Section 8 of the Wisconsin Constitution] are so
       sacred, and the pressure so great towards their
       relaxation in case where suspicion of guilt is strong
       and evidence obscure, that it is the duty of the
       courts to liberally construe the prohibition in favor
       of private rights, and to refuse to permit those first
       and doubtful steps which may invade it in any respect.
Thornton       v.    State,        117    Wis. 338,          341,     93    N.W. 1107         (1903)

(emphasis      added).            Even    before       the     exclusionary            rule   became
obligatory          upon    the     states      pursuant        to        Mapp    v.     Ohio,    367

U.S. 643 (1961), we held that evidence seized in violation of

the    right    against           self-incrimination               must    be     excluded       from

trial, thus elevating the right to one of substance rather than

a     mere     "form        of      words."2           See         Hoyer     v.        State,     180

Wis. 407, 415-16, 193 N.W. 89 (1923).                           We explained that there

was "no reason in logic, justice, or in that innate sense of

fair play," that evidence obtained in violation of one's right

against      self-incrimination               should      be   treated           any    differently

than that obtained in violation of one's right to be free from

unreasonable searches and seizures.                          Id. at 417 (reasoning that

both       constitutional          guarantees        were      of    "equal        standing      and

value").

       ¶52     It was therefore no surprise when, nearly a century

after       Hoyer,     we        held    in    State      v.    Knapp       (Knapp II),          2005

WI 127, 285          Wis. 2d 86,         700    N.W.2d 899,           that        the    Wisconsin


       Silverthorne
       2              Lumber                    Co.       v.        United         States,        251
U.S. 385, 392 (1920).

                                                 2
                                                         No.   2018AP858-CR.rfd


Constitution    requires      the   suppression    of   physical     evidence

obtained via an intentional Miranda violation.                 Id., ¶2.     The

facts of Knapp II are particularly egregious.            Detective Timothy

Roets arrived at Matthew Knapp's apartment ostensibly to arrest

him for consuming alcohol, a parole violation.             But in reality,

the arrest was the start of Roets's investigation into Knapp for

a woman's murder the night before.            When Knapp saw Roets, he

picked up the phone to call his attorney.           Knapp eventually hung

up the phone and let Roets in; Knapp informed Roets that he had

been attempting to call his attorney.         Without reading Knapp his

Miranda warnings, Roets asked Knapp about the clothes he had

been wearing the night before.             Knapp pointed to a pile of

clothes   on   the   floor,    which   contained   a    bloody    sweatshirt.

Roets collected those clothes and formally placed Knapp under

arrest.   During continued questioning by Roets, Knapp twice said

that an attorney told him not to talk to the police and that he

would not write or sign a statement without an attorney.                  Roets

never read Knapp the Miranda warnings.        Id., ¶¶7-10.
    ¶53    At a Miranda-Goodchild hearing,3 Roets admitted that he

deliberately did not inform Knapp of his Miranda rights.                  Roets

testified he was concerned that Knapp, who had requested an

attorney, would refuse to make a statement once he learned of

his rights.      So, "to keep the lines of communication open,"


    3  At a Miranda-Goodchild hearing, the court adjudicates the
admissibility of evidence obtained contrary to the right against
self-incrimination.   See State v. Jiles, 2003 WI 66, ¶25, 262
Wis. 2d 457, 663 N.W.2d 798; State ex rel. Goodchild v. Burke,
27 Wis. 2d 244, 133 N.W.2d 753 (1965).

                                       3
                                                                            No.   2018AP858-CR.rfd


Roets    purposefully        withheld       the          Miranda          warnings       prior     to

questioning Knapp about his clothing.                       Id., ¶¶13-14.

       ¶54   This court held that, under Article I, Section 8 of

the    Wisconsin       Constitution,        the          exclusionary           rule     bars     the

prosecution from introducing at trial the "physical fruits"——in

Knapp II,     the        bloody     sweatshirt——of               a        deliberate          Miranda

violation.         We     reached       this        conclusion            for     two    important

reasons:      to    deter    bad        police      behavior         and     to       preserve   the

integrity    of     the    judiciary.               First,       we       reasoned       that     the

Constitution       could    not     abide       such       repugnant            police       conduct.

Id., ¶75.       We recognized that holding otherwise would send law

enforcement        the     wrong        message;         that        it     was        "better     to

interrogate a suspect without the Miranda warnings than to use

legitimate means to investigate crime."                          Id., ¶77 (quoted source

omitted).        The     Constitution,           however,         does          not     permit    law

enforcement       to     intentionally           disregard           its        personal-liberty

guarantees in order to obtain evidence.

       ¶55   Second, we noted that the judicial system maintains
its reputation as a fair and neutral arbiter only if it holds

all parties to the same constitutional standards.                                        Id., ¶79.

Safeguarding Wisconsinites' constitutional rights means ensuring

that    those      rights         are     protected          throughout                the     entire

prosecutorial           process.            But           that        process           would     be

"systematically          corrupted"        if       we    were        to     allow       into     the

courtroom evidence obtained by unconstitutional "investigatory

shortcuts."       Id., ¶81.        Indeed, just as "[i]t is not too much to
expect law enforcement to respect the law," it is not too much

                                                4
                                                               No.    2018AP858-CR.rfd


to   expect    the   same   of    this    court.      See     id.    ("[F]air       play

requires the players to play by the rules, especially those

players who enforce the rules.").

                                          II

      ¶56     Neither party has asked us to overturn Knapp II.                         In

fact, at oral argument, the State expressly told the court that

it was "not asking for Knapp II to be overturned."4                       And, as the

majority      rightly    points    out,        "Knapp [II]    does        not    suggest

anything" about how the court should resolve Halverson's case.

Majority op., ¶25 n.5.

      ¶57     Yet Justice Rebecca Grassl Bradley's concurrence calls

on the court to overturn Knapp II anyway, ignoring our robust

tradition       of      independently          interpreting         the         Wisconsin

Constitution.5       But to do so would not only erode Wisconsinites'




      4https://wiseye.org/2020/09/14/wisconsin-supreme-court-
oral-argument-state-v-brian-l-halverson/, at 33:22.
      5Justice Rebecca Grassl Bradley's concurrence charges that
Knapp II is out of step with the United States Supreme Court's
interpretation of the Fifth Amendment in United States v.
Patane, 542 U.S. 630 (2004) (plurality op.).      This assertion
rests   on    a  thin  reed.     See  generally   Yale   Kamisar,
Postscript: Another Look at Patane and Seibert, The 2004
Miranda    "Poisoned  Fruit"  Cases,   2  Ohio   St.   J.   Crim.
L. 97, 97-107 (2004).

                                          5
                                                        No.   2018AP858-CR.rfd


constitutional        protections    by   sanctioning         flagrant    and

deliberate due-process violations, it would also take a step

toward making our own Constitution redundant with the federal

one.     See   Lynn   Adelman   &   Shelley   Fite,   Exercising    Judicial

Power:   A Response to the Wisconsin Supreme Court's Critics, 91



     Patane is a plurality opinion with only three Justices
concluding   that,   in   the   Fifth  Amendment    context,   the
exclusionary rule could never reach non-testimonial "fruits"
obtained as the result of a Miranda violation. Patane, 542 U.S.
at 633-34.   That rationale was explicitly disavowed by the two
concurring Justices.     Id. at 645 (Kennedy, J., concurring).
Instead, the concurrence applied a balancing test much like the
one used in the Fourth Amendment context, counterbalancing "the
concerns underlying" the Miranda rule against the "other
objectives of the criminal justice system."       Id. at 644.    A
majority of the Justices in Patane thus agreed that a balancing
test, and not the plurality's absolute rule, was the proper
approach.    See 1 Robert P. Mosteller et al., McCormick on
Evidence § 176 (8th ed. 2020) (noting that a majority of the
Patane   Court   "agreed   that  whether   the   Miranda   federal
constitutional exclusionary requirement should and would extend
to fruit of the poisonous tree depended on balancing the value
of excluding fruit as a means of deterring conduct violating the
constitutional provision against the costs of doing so").

     As the Court did in Patane, we engaged in a balancing
analysis in Knapp II; we just reached a different conclusion.
See State v. Knapp (Knapp II), 2005 WI 127, ¶¶33-43, 72-81, 285
Wis. 2d 86, 700 N.W.2d 899.    That result is justified by the
stark contrast between the egregious violation in Knapp II and
the excusable Miranda error in Patane.     Compare Knapp II, 285
Wis. 2d 86, ¶¶7-10, with Patane, 542 U.S. at 635 (plurality op.)
("Detective Benner attempted to advise respondent of his Miranda
rights but got no further than the right to remain silent.    At
that point, respondent interrupted, asserting that he knew his
rights,   and  neither   officer   attempted  to   complete  the
warning."). Other states have also examined Patane but afforded
broader protections under their state constitutions. See, e.g.,
State v. Vondehn, 236 P.3d 691 (Or. 2010) (en banc); State v.
Peterson, 923 A.2d 585 (Vt. 2007); State v. Farris, 849
N.E.2d 985 (Ohio 2006); Commonwealth v. Martin, 827 N.E.2d 198
(Mass. 2005).

                                      6
                                                                 No.    2018AP858-CR.rfd


Marq.    L.   Rev.      425,    443-44    (2007)       (observing   that      the    state

legislature has "historically failed to regulate the conduct of

law     enforcement,"          leaving    it      to    the    courts        to    prevent

constitutional abuses); see also Jeffrey Sutton, 51 Imperfect

Solutions         47-83        (2018)     (cautioning          states         to    avoid

"lockstepping," particularly in the criminal-procedure context).

To abandon Knapp II is to abandon this court's long history of

upholding         the   Wisconsin        Constitution's        protection          against

overbearing law-enforcement practices, even if those practices

meet the federally mandated minimum requirements.                            See Doe, 78

Wis. 2d 161, 171-72; Hoyer, 180 Wis. 407; see also Sutton, supra

at 47-83.

      ¶58     Federal courts interpret the federal constitution.                       We

have the final say on ours.                   Bashford, 4 Wis. at 786 (*757).

And for nearly a century, we have held that, in comparison to

those    protected        by   the   federal      constitution,        the    individual

liberties enshrined in the Wisconsin Constitution are rights "of

substance rather than mere tinsel."                    See Hoyer, 180 Wis. at 415.
We should keep it that way.

      ¶59     For the foregoing reasons, I respectfully concur.

      ¶60     I    am   authorized       to   state     that   Justices       ANN    WALSH

BRADLEY and JILL J. KAROFSKY join this concurrence.




                                              7
    No.   2018AP858-CR.rfd




1